Order filed June 16, 2022.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-20-00414-CV

              SAN JACINTO RIVER AUTHORITY, Appellant

                                       V.
                   EDGAR GONZALEZ, ET AL., Appellees

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1137397

                                  ORDER
      Our review has determined that two relevant items have been omitted from
the clerk’s record. See Tex. R. App. P. 34.5(c). The record does not contain (1)
Exhibit C-6 to “Defendant San Jacinto River Authority’s Plea to the Jurisdiction,”
filed in the trial court on April 15, 2020; or (2) “Plaintiffs’ Request to Rule on
Objections,” and the proposed order granting same, filed in the trial court on May
8, 2020. See Tex. R. App. P. 34.5(a)(1). In its plea to the jurisdiction, the San
Jacinto River Authority describes Exhibit C-6 to its plea to the jurisdiction as
“Hydraulic modeling animations (in flash drive to be delivered to the Court by
hand delivery)” and indicates that this exhibit was “Provided on Flash Drive.”
Clerk’s Record at 47, 403.

      The Harris County Clerk is directed to file a supplemental clerk’s record on
or before June 24, 2022, containing (1) the flash drive that is Exhibit C-6 to
“Defendant San Jacinto River Authority’s Plea to the Jurisdiction,” filed in the trial
court on April 15, 2020; (2) “Plaintiffs’ Request to Rule on Objections,” and the
proposed order granting same, filed in the trial court on May 8, 2020; and (3) any
order signed by the trial court in which the trial court ruled on “Plaintiffs’ Request
to Rule on Objections.”
      If any of these items is not part of the case file, the district clerk is directed
to file a supplemental clerk’s record that includes a certified statement that the
omitted item is not a part of the case file.


                                  PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.